DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the response filed on 1/15/2021 with a priority date of 2/12/2016.
Claims 1, 3, 6-8, 10, 12, and 14-16 are currently pending and have been examined.

Response to Amendments
Applicant’s amendments to 1, 3, 6-8, 10, 12, 14 and 15 have been entered and claims 2, 4, 5 and 9, 11, and 13 are cancelled and claim 16 has been added.
Claims 1, 3, 6-8, 10, 12, and 14-16 are rejected under 35 USC 103.
Claims 1, 3, 6-8, 10, 12, and 14-16 are rejected under 35 USC 101 in view of Alice.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 1, 3, 8, 10, 12 and 16 are a device, claims 6 and 14 are a method and claims 7 and 15 are a CRM. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, claims 1, 3, 6-8, 10, 12, and 14-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without a practical application or significantly more. 
Step 2A: 
Prong 1: The claims recite a company dictionary (set of words) including a term related to a brand (brand name), a first dictionary (set of words) including a first term expect by the company (additional terms associated with the brand), and second dictionary (set of words) including a second term from a customer response related to the brand (terms used by customers, such as good or bad). The claims extract data related to a brand and calculate a first index indicating the frequency of appearance of the first term then calculate a second index value indicating the frequency of appearance of a second term. The independent claims also generate a diagram. Further independent and dependent claims offer a third index indicating risk, indications of positive and negative content, and comparing index values, as well as a third term and a third index value.  Dependent claims also indicate whether content is positive or negative and generate diagrams in the form of line graphs related to average positive and negative content.
These limitations falls within “Certain Methods Of Organizing Human Activity” for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). Further, the claims include calculating values and the frequency of terms, which are Mathematical Concepts, such as mathematical calculations that determine an average and perform the operation of subtraction.
Prong 2: This judicial exception is not integrated into a practical application because computers and processor that perform the extraction and calculation are described at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data and a generic memory storing data) such that it amounts no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an 
The generated diagram is not considered an additional element. However, if for some reason it is then this limitation amounts to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Similarly, the combination of elements offers mere instructions to apply the exception using a generic computer component along with general linking to any environment with electronic displays. The claimed machines are not particular, and fail to provide meaningful limitations. 
Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application because computers and processor amounts to no more than adding the words “apply it”. Similarly, the combination of elements offers mere instructions to apply the exception using a generic computer component along with general linking to any environment with electronic displays. See also, Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being unpatentable by Bohm et al. (U.S. 2013/0138749; Hereafter: Bohm).
As per Claim 1: Bohm discloses the following limitations; 
1.    An evaluation device comprising:
Bohm discloses at least one storage storing a company dictionary, a first dictionary, and a second dictionary, Examiner’s note: A dictionary is a set of words or other text strings made for a use or application, such as spelling checkers. Therefore, the claimed dictionaries are sets of words related a brand, content expect by the company and responses of a customer. See, [0093].
Bohm discloses the company dictionary including at least one term related to a brand of a company or an organization, Examiner’s note:  In Figure 12 Bohm discloses 
Bohm discloses the first dictionary including at least one first term indicating content expected by the company or the organization as a term indicating the brand, Examiner’s note: The applicant’s specification describes terms being used to generate what the applicant calls a mirror score, which is defined as an index indicating how the public thinks of a brand to be evaluated with regard to content that a company that owns the brand has defined to indicate how the company desires the brand to be seen by the public. However, the claim merely requires content expected by the company as indicating the brand. Under BRI the terms expected by the company are search terms uploaded or entered by the company and the expanded set of terms. See, “FIG. 11 illustrates a SLA set creation 
Bohm discloses the at least one first term being associated with respective first classifications, Examiner’s note: Examiner’s respectfully asserts that under the broadest reasonable interpretation a classification is any label associated with a set of keywords. For example, a classification could be classify the keywords as search terms entered by the user as opposed to recommended topics. The applicant’s specification provides examples of a classification schemes that include large, middle, small and keywords, which form an arrangement where classification labels associated with subsets of keywords. Bohm discloses 
    Bohm discloses the second dictionary including at least one second term indicating a response of a customer with respect to the brand, the at least one second term being associated with respective second classifications; and Examiner’s note: The applicant specification describes a thermo score that indicates the frequency of appearance of a term (a second term) indicating a response of the public (customer). The specification provides examples of a thermo dictionary with terms indicating positive feelings and terms indicating negative feelings of the public. Again none of this is being claimed. Instead, all that is required is any term indicating a response along with a classification. Under BRI the terms related to sentiment are well within the scope of this limitation. The term indicating responses are terms related to sentiment and the classification is positive, neutral or negative. See, “A SM conversation sentiment positive, neutral, and negative may be determined by natural language processing of captured SMP data and searching for common terms related positive, neutral, and negative sentiment or expression. The sentiment analysis may correlate the sentiment terms and the user provided search terms based on modifiers and word distance between the terms. An application user 61 via display 120F may limit captured conversations to have a particular sentiment 124F based on the sentiment determination. The SLAE system 50 may determine a SM conversation or post's relevance based on natural language processing of the conversation or post in relation to the user provided search terms including the frequency and context of the search terms in the conversation or posts.” [0114].
at least one processor configured to execute at least one program to:
extract, using the company dictionary, data related to the brand preset by the company or the organization from data collected from an information medium; See, “The SLAE system 50 may generate the pop-up window 140M shown in FIG. 19C when Topics is selected in window 126L of FIG. 18B. The apply filters by topics window 140M of FIG. 19C may enable a user to specify the sentiment 142M, brand mentions 144M, top brands by number of mentions range 146M, and top brands by relevance scores range 148M. The top brand by number of mentions filter may enable a user specify the minimum and maximum number of times top brands are mentioned in posts. The top brands by relevance scores range may limit capture to posts having the required relevance for top brands. Once a user 61 selects the apply button or link of display 140M, the SLAE system 50 may update the respective SLA set/subsets based on the selected filters” [0131].
Bohm discloses calculate, using the first dictionary, a first index value indicating a frequency of appearance of the first term in the extracted data for the respective first classification; and See, “The SLAE system 50 may determine a SM conversation or post's relevance based on natural language processing of the conversation or post in relation to the user provided search terms including the frequency and context of the search terms in the conversation or posts.” [0114]. See, “The panel 124I may also include a time based graph showing the number of posts in a time window where each bar may represent the conversation capture amount for a particular time interval, e.g., by day in an embodiment.” [0120]. See also, [0123], [0125], [0126].
Bohm discloses calculate, using the second dictionary, a second index value indicating a frequency of appearance of the second term in the extracted data for the respective second classification; and Examiner’s note: A higher frequency of positive terms 
Bohm discloses generate a first diagram that comprises the first index value for the respective first classifications, and See, “The index 26A may also include statistics related to a specific category of conversations, streams, or SM data. In an embodiment the index 26A is a number representing the sum of one or more statistics determined for the related SM set or subset, a combined index termed a Health Index in an embodiment.” [0085]. See, “The 
Bohm discloses a second diagram that comprises the second index for the respective second classifications. See, “The index 26A may also include statistics related to a specific category of conversations, streams, or SM data. In an embodiment the index 26A is a number representing the sum of one or more statistics determined for the related SM set or subset, a combined index termed a Health Index in an embodiment.” [0085]. See, “The sentiment direction 128I may indicate that bias of the captured posts that comprise the SLA set, i.e., when positive (up arrow), majority within a tolerance or percentage of captured posts or conversations are positive, negative (down arrow), majority negative with the tolerance, and neutral (dash) where the captured posts or conversations are approximately neutral (between positive and negative in the tolerance range).” [0119]. See, “In an embodiment the people icon 126V color may reflect the average sentiment of the people associated with the region. The display 120V as shown in FIG. 28 may include a top 5 panel 124V that lists the top five regions along with bar graphs representing the number of users and actual user count.” [0146].

As per Claim 3: Bohm discloses the following limitations; 
3.    The evaluation device according to Claim 1, wherein the at least one processor  is further configured to execute the at least one program determine whether each data collected from the information medium indicates positive content or negative content. Examiner’s note: See, “A SM conversation sentiment positive, neutral, and negative may be determined by natural language processing of captured SMP data and searching for common terms related positive, neutral, and negative sentiment or expression.” [0114]. See, “The sentiment direction 128I may indicate that bias of the captured posts that comprise the SLA set, i.e., when positive (up arrow), majority within a tolerance or percentage of captured posts or conversations are positive, negative (down arrow), majority negative with the tolerance, and neutral (dash) where the captured posts or conversations are approximately neutral (between positive and negative in the tolerance range).” [0119].
Bohm discloses with regard to each of the first index value and the second index value. See, “The sentiment analysis may correlate the sentiment terms and the user provided search terms based on modifiers and word distance between the terms.” [0114].

As per Claim 6: Bohm discloses the following limitations; 
6.    An evaluation method comprising:
Bohm discloses extracting using a company dictionary including at least one term related to a brand of a company or an organization, data related to the brand preset by the company or the organization from data collected from an information medium; [0115], [0129], [0131].
Bohm discloses calculating, using a first dictionary including at least one first term indicating content expected by the company or the organization as a term indicating the brand, the at least one first term being associated with respective first classification, a first index value indicating a frequency of appearance of a first term in the extracted data for the respective first classifications; and Examiner’s note: The applicant’s specification describes terms being used to generate what the applicant calls a mirror score, which is defined as an index indicating how the public thinks of a brand to be evaluated with regard to content that a company that owns the brand has defined to indicate how the company desires the brand to be seen by the public. However the claim merely requires content expected by the company as indicating the brand. Under BRI the terms expected by the company are search terms uploaded or entered by the company and the expanded set of terms. See, [0112], [0102], [0105]. See also, The concept is illustrated in Figure 14, 15 and 30 where interfaces provide the results to a user and [0118], [0123], [0030].
Bohm discloses calculating, using a second dictionary including at least one second term indicating a response of a customer with respect to the brand, the at least one second term being associated with respective second classifications, a second index value indicating a frequency of appearance of the second term in the extracted data for the respective second classification; and Examiner’s note: The applicant specification describes a thermo score that indicates the frequency of appearance of a term (a second term) indicating a response of the public (customer). The specification provides examples of a thermo dictionary with terms indicating positive feelings and terms indicating negative feelings of the public. Again none of this is being claimed. Instead, all that is required is any term indicating a response along with a classification. Under BRI the terms related to sentiment are well within the scope of this limitation. The term indicating responses are terms related to sentiment and the classification is positive, neutral or negative. See, [0114]. 
Bohm discloses generating a first diagram that comprises the first index value for the respective first classification, and a second diagram that comprises the second index value for the respective second classifications. See,  [0085], [0114], [0120]. See also, [0123], [0125], [0126]. See also, [0085], [0146].



As per Claim 7: Bohm discloses the following limitations; 
7.    A non-transitory computer-readable storage medium storing an evaluation program, which when executed by a computer, causes the computer to execute:
Bohm discloses extracting, using a company dictionary including at least one term related to a brand of a company or an organization, data related to the brand preset by the company or the organization from data collected from an information medium; [0115], [0129], [0131].
Bohm discloses calculating, using a first dictionary including at least one first term indicating content expected by the company or the organization as a term indicating the brand, the at least one first term being associated with respective first classifications, a first index value indicating a frequency of appearance of the first term in the extracted data for the respective first classification; Examiner’s note: The applicant’s specification describes terms being used to generate what the applicant calls a mirror score, which is 
Bohm discloses calculating, using a second dictionary including at least one second term indicating a response of a customer with respect to the brand, the at least one second term being associated with respective second classifications,  a second index value indicating a frequency of appearance of the second term in the extracted data for the respective second classifications; Examiner’s note: The applicant specification describes a thermo score that indicates the frequency of appearance of a term (a second term) indicating a response of the public (customer). The specification provides examples of a thermo dictionary with terms indicating positive feelings and terms indicating negative feelings of the public. Again none of this is being claimed. Instead, all that is required is any term indicating a response along with a classification. Under BRI the terms related to sentiment are well within the scope of this limitation. The term indicating responses are terms related to sentiment and the classification is positive, neutral or negative. See, [0114]. Examiner’s note: A higher frequency of positive terms is indicated by an up arrow, and a higher frequency of negative terms is indicated by a down arrow and/or it is a color indicating an average sentiment. See, [0119], [0146].
generating a first diagram that comprises the first index value for the respective first classification, and a second diagram that comprises the second index value for the respective second classifications. See,  [0085], [0114], [0120]. See also, [0123], [0125], [0126]. See also, [0085], [0146].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 10, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bohm in view of Andrews et al. (U.S. 2012/0316916 A1; Hereafter: Andrews).
As per Claim 8: Bohm in view of Andrews discloses the following limitations; 
Bohm discloses 8.    An evaluation device comprising: at least one storage storing a company dictionary, a first dictionary, a second dictionary, and a third dictionary, Examiner’s note: A dictionary is a set of words or other text strings made for a use or application, such as spelling checkers. Therefore, the claimed dictionaries are sets of words related a brand, content expect by the company and responses of a customer. See, [0093].
Bohm discloses the company dictionary including at least one term related to a brand of a company or an organization, See, [0115], [0129], [0131].
Bohm discloses the first dictionary including at least one first term indicating content expected by the company or the organization as a term indicating the brand, the at least one first term being associated with respective first classifications, Examiner’s note: The applicant’s specification describes terms being used to generate what the applicant calls a mirror score, which is defined as an index indicating how the public thinks of a brand to be evaluated with regard to content that a company that owns the brand has defined to indicate how the company desires the brand to be seen by the public. However the claim merely requires content expected by the company as indicating the brand. Under BRI the terms expected by the company are search terms uploaded or entered by the company and the expanded set of terms. See, [0112], [0102], [0105].
Bohm discloses the second dictionary including at least one second term indicating a response of a customer with respect to the brand, Examiner’s note: The applicant specification describes a thermo score that indicates the frequency of appearance of a term (a 
Bohm does not disclose the third dictionary including at least one third term indicating a risk of the company or the organization with respect to the brand Examiner’s note: Bohm discloses Super Swarms, Swarms, topics, themes, SM sets, and subsets each have associated terms and expanded terms that are dictionaries of terms. At [0113], Bohn also discloses filters of additional topics that are generated based terms found in the social media and used as topics, themes, SM sets, and subsets. Examiner respectfully asserts that any of the terms, topics, themes, SM sets, and subsets would or could indicate a risk based on the associated meaning, activity level and/or associated sentiment. For example, the limitation is met by Bohm when user selects a brand filter and any one of the topics, themes, SM sets, and subsets has a risk related term, such as the swarm for diabetes and theme diabetes & sugar includes the brand Pryzer with sets, subsets or term like fever or sweating. The applicant’s specification describes risk as an index indicating the degree of risk that has occurred with regard to the brand to be evaluated which is again not claimed. Nevertheless a secondary reference is cited to explicitly disclose those terms indicating risk.
However, Andrews discloses See, “In one embodiment of the invention, trigger keywords are used (e.g. "risk", "threat") to generate the risk database. In another embodiment, regular 
Bohm discloses the at least one second term being associated with respective second classifications; and Examiner’s note: The applicant specification describes a thermo score that indicates the frequency of appearance of a term (a second term) indicating a response of 
at least one processor configured to execute at least one program to
Bohm discloses extract, using the company dictionary, data related to the brand preset by the company or the organization from data collected from an information medium; See, [0115], [0129], [0131].
Bohm discloses calculate using the first dictionary, a first index value indicating a frequency of appearance of the first term in the extracted data for the respective first classifications; See also, The concept is illustrated in Figure 14, 15 and 30 where interfaces provide the results to a user and [0118], [0123], [0030].
Bohm discloses calculating, using the second dictionary a second index value indicating a frequency of appearance of the second term in the extracted data for the respective second classifications, and Examiner’s note: A higher frequency of positive terms is indicated by an up arrow, and a higher frequency of negative terms is indicated by a down arrow and/or it is a color indicating an average sentiment. See, [0119], [0146].
Bohn does not disclose calculating, using the third dictionary, a third index value on the basis of both a frequency of appearance of the third term  in the extracted data and a type of the information medium. 

Bohm discloses generate a first diagram that comprises the first index value for the respective first classification and a second diagram that comprises the second index value for the respective second classifications. See,  [0085], [0114], [0120]. See also, [0123], [0125], [0126]. See also, [0085], [0146].
Therefore, from the teaching of in view of Andrews, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the values and metric (i.e. indexes) associated with swarms, themes, topic, sets, subsets and terms (i.e. dictionaries), as disclosed by Bohm, to include terms indicating risk to an organization, as taught by in view of Andrews, for the purpose of providing intelligent analytics that enable measuring and/or scoring of companies and associated areas of risk as perceived by conventional and new media.[0002].

As per Claim 10: Bohm in view of Andrews discloses the following limitations; 
Bohm discloses 10.    The evaluation device according to Claim 8, wherein the at least one processor is further configured to execute the at least one program to determine whether each data collected from the information medium indicates positive content or negative content with regard to each of the first index value, the second index value, and the third index value. See, [0114], [0119].

As per Claim 12: Bohm in view of Andrews discloses the following limitations; 
Bohm discloses 12.    The evaluation device according to Claim 8, wherein the at least one processor is further configured to execute the at least one program to calculate a frequency of appearance of the third term for each of a plurality of information media and to calculate the third index value on the basis of both the calculated frequency of appearance of the third term for each information medium Examiner’s note: As set forth above Bohm disclose evaluating sets of terms and index and Andrews is cited to disclose terms related to risk and an index that quantifies risk. See, “The panel 124S of display 120S, FIG. 25 may include the people count and links for additional data displays based on Users 126S, Gender details, Location 128S, and Topics/Keywords. FIG. 26 illustrates a SLA subset of people, source, users graph based GUI display 120T for viewing SLA subset information based on a data source and specific-type participants according to various embodiments. The SLAE system 50 may generate display 120T of FIG. 26 when an application user 61 selects the Users button or link 126S of pop-up window 124S of display 120S, FIG. 25. As shown in FIG. 26 the display 120T may include an icon 132T representation of the people, participants, or authors related to the SLA subset for the source and category in an embodiment. Each icon 132T may also include a system generated user name associated with the person or author along with gender indication. The display 120T 
and 
Bohm discloses a threshold set for each of the plurality of information media. Examiner’s note: A date range has a lower threshold and upper threshold, which means each information media that falls within the range is used. See, “The data source adapter modules 70 may couple to a SMP to request and receive SMP data including conversations, streams, or SM data. Various social media providers or enablers (SMP) may provide specific data source adapters such as, but not limited to, Facebook.RTM. 72C, Google+.RTM. 72A, Twitter.RTM. 72D, and LinkedIn.degree. 72B. A SMP via a data source adapter module 70A, 72A-D may provide conversations, streams, or SM data and geographical and demographical information for SM data posters, authors, or participants. The SMP provided data may be limited by one or more key-terms and other criteria (including date range, time range, authors, geographic, and demographic) where the SLAE system 50 provides these limitations to the SMP via a data source adapter module 70A, 72A-D. In another embodiment the SLAE system 50 may provide these limitations to a SMP via another pathway including a HTTP based request. The SMP may provide the data via HTTP.” [0092].
The applicant’s specification describe that thresholds for the risk indexes are associated with a level of risk, again this is not claimed. In the alternative, Andrews is cited to teach a narrower interpretation where a risk related value P is greater than or equal to a value Q. See, “FIG. 8 illustrates how a risk materializes over time. Initially, a Risk, P=>Q, is extracted from a large textual database at time where Q stands for a high-impact event and P stands for 

As per Claim 14: Bohm in view of Andrews discloses the following limitations; 
14.    An evaluation method comprising:
Bohm discloses extracting, using a company dictionary including at least one term related to a brand of a company or an organization, data related to the brand preset by the company or the organization from data collected from an information medium; See, [0115], [0129], [0131].
Bohm discloses calculating using a first dictionary including at least one first term indicating content expected by the company or the organization as a term indicating the brand, the at least one first term being associated with respective first classifications, a first index value indicating a frequency of appearance of the first term in the extracted data for the respective first classification, Examiner’s note: The applicant’s specification describes terms being used to generate what the applicant calls a mirror score, which is defined as an index indicating how the public thinks of a brand to be evaluated with regard to content that a company that owns the brand has defined to indicate how the company desires the brand to be seen by the public. However the claim merely requires content expected by the company as indicating the brand. Under BRI the terms expected by the company are search terms uploaded or entered by the company and the expanded set of terms. See, [0112], [0102], [0105]. See also, The concept is illustrated in Figure 14, 15 and 30 where interfaces provide the results to a user and [0118], [0123], [0030].
calculating, using a second dictionary including at least one second term indicating a response of a customer with respect to the brand, the at least one second term being associated with respective second classifications, a second index value indicating a frequency of appearance of the second term in the extracted data for the respective second classification; Examiner’s note: The applicant specification describes a thermo score that indicates the frequency of appearance of a term (a second term) indicating a response of the public (customer). The specification provides examples of a thermo dictionary with terms indicating positive feelings and terms indicating negative feelings of the public. Again none of this is being claimed. Instead, all that is required is any term indicating a response along with a classification. Under BRI the terms related to sentiment are well within the scope of this limitation. The term indicating responses are terms related to sentiment and the classification is positive, neutral or negative. See, [0114]. Examiner’s note: A higher frequency of positive terms is indicated by an up arrow, and a higher frequency of negative terms is indicated by a down arrow and/or it is a color indicating an average sentiment. See, [0119], [0146].
Bohm does not disclose calculating, using a third dictionary including at least one third term indicating a risk of the company or the organization with respect to the brand, a third index value on the basis of both a frequency of appearance of the third in the extracted data and a type of the information medium; and Examiner’s note: Bohm discloses Super Swarms, Swarms, topics, themes, SM sets, and subsets each have associated terms and expanded terms that are dictionaries of terms. At [0113], Bohn also discloses filters of additional topics that are generated based terms found in the social media and used as topics, themes, SM sets, and subsets. Examiner respectfully asserts that any of the terms, 
However, Andrews discloses See, “In one embodiment of the invention, trigger keywords are used (e.g. "risk", "threat") to generate the risk database. In another embodiment, regular expressions are used (e.g. "("may")? pose(s)? (a)? threat(s)? to") to generate the risk database. Candidate risk sentences or sentence sequences are created, and new patterns are generalized by running a named entity tagger or Part of Speech (POS) tagger, and chunker (entities can be described by proper nouns or NPs, and not just given by named entities) over it, and by substituting entities by per-class placeholder (e.g. "J.P. Morgan"=>"<COMPANY>"). These generated patterns can be used for re-processing the corpus, in one embodiment of the present invention after some human review, or automatically in another embodiment. The extracted sentences or sentence sequences are then both validated (whether or not they are really risk-indicating sentences) and parsed into risks of the form P=>Q (i.e. finding out which text spans correspond to the precondition "P", which parts express the implication "=>", and which parts express the high-impact event "Q"), using, but not limited to, the following nonlimiting features: a set of terms with significant statistical association with the term "risk" (in one embodiment of this invention,  See, “As shown in FIG. 2, NMAS includes a News/Social Media Processing Engine (NSMPE) that cooperates with IIT 126 and metadata module 116 and that includes or may cooperate with one or more search engines for receiving and processing against metadata and aggregating, scoring, and filtering, recommending, and presenting results. In the exemplary embodiment, NSMPE includes one or more feature engine 206, predictive modeling module 207, learning or training engine or module 208, and green scoring, composite index module 209 to implement the functionality described herein.” [0059].
Bohm discloses generating a first diagram that comprises the first index value, for the respective first classifications, and a second diagram that comprises the second index value for the respective second classifications. See,  [0085], [0114], [0120]. See also, [0123], [0125], [0126]. See also, [0085], [0146].
Therefore, from the teaching of in view of Andrews, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the values and metric (i.e. indexes) associated with swarms, themes, topic, sets, subsets and terms (i.e. dictionaries), as disclosed by Bohm, to include terms indicating risk to an organization, as taught by in view of Andrews, for the purpose of providing intelligent 

As per Claim 15: Bohm in view of Andrews discloses the following limitations; 
15.    Anon-transitory computer-readable storage medium storing an evaluation program, which when executed by a computer, causes the computer to execute:
Bohm discloses extracting using a company dictionary including at least one term related to a brand of a company or an organization, data related to the brand preset by the company or the organization from data collected from an information medium; See, [0115], [0129], [0131].
Bohm discloses calculating using a first dictionary including at least one first term indicating content expected by the company or the organization as a term indicating the brand, the at least one first term being associated with respective first classifications,  a first index value indicating a frequency of appearance of the first term in the extracted data for the respective first classifications; Examiner’s note: The applicant’s specification describes terms being used to generate what the applicant calls a mirror score, which is defined as an index indicating how the public thinks of a brand to be evaluated with regard to content that a company that owns the brand has defined to indicate how the company desires the brand to be seen by the public. However the claim merely requires content expected by the company as indicating the brand. Under BRI the terms expected by the company are search terms uploaded or entered by the company and the expanded set of terms. See, [0112], [0102], [0105]. See also, The concept is illustrated in Figure 14, 15 and 30 where interfaces provide the results to a user and [0118], [0123], [0030].
calculating, using a second dictionary including at least one second term indicating a response of a customer with respect to the brand the at least one second term being associated with respective second classifications, a second index value indicating a frequency of appearance of a second term in the extracted data for the respective second classifications; Examiner’s note: The applicant specification describes a thermo score that indicates the frequency of appearance of a term (a second term) indicating a response of the public (customer). The specification provides examples of a thermo dictionary with terms indicating positive feelings and terms indicating negative feelings of the public. Again none of this is being claimed. Instead, all that is required is any term indicating a response along with a classification. Under BRI the terms related to sentiment are well within the scope of this limitation. The term indicating responses are terms related to sentiment and the classification is positive, neutral or negative. See, [0114]. Examiner’s note: A higher frequency of positive terms is indicated by an up arrow, and a higher frequency of negative terms is indicated by a down arrow and/or it is a color indicating an average sentiment. See, [0119], [0146].
Bohm does not disclose calculating, using a third dictionary including at least one third term indicating a risk of the company or the organization with respect to the brand, a third index value on the basis of both a frequency of appearance of the third term in the extracted data and a type of the information medium; and Examiner’s note: Bohm discloses Super Swarms, Swarms, topics, themes, SM sets, and subsets each have associated terms and expanded terms that are dictionaries of terms. At [0113], Bohn also discloses filters of additional topics that are generated based terms found in the social media and used as topics, themes, SM sets, and subsets. Examiner respectfully asserts that any of 
However, Andrews discloses See, “In one embodiment of the invention, trigger keywords are used (e.g. "risk", "threat") to generate the risk database. In another embodiment, regular expressions are used (e.g. "("may")? pose(s)? (a)? threat(s)? to") to generate the risk database. Candidate risk sentences or sentence sequences are created, and new patterns are generalized by running a named entity tagger or Part of Speech (POS) tagger, and chunker (entities can be described by proper nouns or NPs, and not just given by named entities) over it, and by substituting entities by per-class placeholder (e.g. "J.P. Morgan"=>"<COMPANY>"). These generated patterns can be used for re-processing the corpus, in one embodiment of the present invention after some human review, or automatically in another embodiment. The extracted sentences or sentence sequences are then both validated (whether or not they are really risk-indicating sentences) and parsed into risks of the form P=>Q (i.e. finding out which text spans correspond to the precondition "P", which parts express the implication "=>", and which parts express the high-impact event "Q"), using, but not limited to, the following nonlimiting features: a set of terms with significant statistical association with the term "risk" (in one embodiment of this invention,  See, “As shown in FIG. 2, NMAS includes a News/Social Media Processing Engine (NSMPE) that cooperates with IIT 126 and metadata module 116 and that includes or may cooperate with one or more search engines for receiving and processing against metadata and aggregating, scoring, and filtering, recommending, and presenting results. In the exemplary embodiment, NSMPE includes one or more feature engine 206, predictive modeling module 207, learning or training engine or module 208, and green scoring, composite index module 209 to implement the functionality described herein.” [0059].
Bohm discloses generating a time series diagram that aggregates the first index value, for the respective first classification, and a second diagram that comprises the second index value for the second classification. See,  [0085], [0114], [0120]. See also, [0123], [0125], [0126]. See also, [0085], [0146].
Therefore, from the teaching of in view of Andrews, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the values and metric (i.e. indexes) associated with swarms, themes, topic, sets, subsets and terms (i.e. dictionaries), as disclosed by Bohm, to include terms indicating risk to an organization, as taught by in view of Andrews, for the purpose of providing intelligent .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bohm in view of Castellanos et al. (U.S. 2015/0106155 A1; Hereafter: Castellanos).
As per Claim 16: Bohm in view of Castellanos discloses the following limitations; 
16. (New) The evaluation device according to claim 1,
Bohm discloses wherein the at least one processor is further configured to execute the at least one program to determine whether each data collected from the information medium indicates positive content or negative content with regard to each of the first index value for the respective first classifications and the second index value for the respective second classifications, See, [0114], [0119].
Bohm does not disclose wherein the first diagram comprises a first line graph showing a value obtained by subtracting an average value of the first values of the data determined to indicate negative content from an average value of the first values of the data determined to indicate positive content, and the second diagram comprises a second line graph showing a value obtained by subtracting an average value of the second values of the data determined to indicate negative content from an average value of the second values of the data determined to indicate positive content.
Examiner’s note: Bohm displays similar information about terms, themes, sets and subsets using arrows, colors and an uplift value to show changes over time. The applicant’s specification and Figures 12 and 13 the claims would create line between different terms or classes of terms at the average values of the positive and negative content. Once again, the 
However Castellanos discloses See, “As a non-limiting example, the decomposition engine 210 may compare the executed modifiers to lists of modifiers that are predesignated as being associated with negative, neutral and positive sentiments. Regardless of the partitioning used to assign the sentiment, in accordance with some example implementations, the decomposition engine 210 assigns one of three sentiment values to a given attribute:: a "-1" identifying a negative sentiment; a "0" identifying a neutral sentiment; and a "+1" identifying a positive sentiment” [0020]..See, “Field 420 allows entry of an aggregation period (in minutes, for example), or the period in which the most recently sentiment scores are averaged for purposes of generating the sentiment scores and sentiment frequencies in sections 320 and 340 of the GUI 300 (see FIG. 4). The GUI 400 also includes fields 424 and 428, which allows entry of line chart and bar chart time spans; and the GUI 400 includes a field 432 to allow the entry of the number of social messages to show in the section 310 (see FIG. 4).” [0031].
Therefore, from the teaching of in view of Castellanos, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the .

 



Response to Arguments
Regarding 35 USC 103: Applicant’s arguments are moot in view of all new references.
Regarding 35 USC 101: Examiner respectfully asserts that the most of the limitations are abstract concepts, and even a combination of abstract concepts and/or a very detailed recitation of an abstract concept does not make the claims any less abstract under prong 1, nor do these concepts amount to additional elements that must be considered under prong 2 and Step 2B.  
Applying abstract concepts on a generic computer is not enough to amount to a practical application. The only limitations not describing abstract ideas are computers or processers that are being used as tools to extract data and perform calculations. The rejection set forth above explains that using a processor as claimed amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a 
Further, [0003-0006] are not a technical problems, nor do the claims or [0007]. [0096], and [0105] offer a technical improvement or solution. Instead what the applicant has claimed is at be automatically extracting and calculating, and what the applicant’s claims recite, through artful drafting, is a combination broad abstract concepts that fail to provide any meaningful limitations relating to any technology. 
Examiner respectfully asserts that even a combination of multiple narrowly tailored abstract ideas does not make the claims any less abstract, nor do these limitation somehow infer any technical improvement to limitations, such as dictionaries, that are devoid of technology. The claims do not amount to significantly more because the most of the limitations are abstract concepts related to organizing human activity by evaluating how frequently a term is found in data about a brand, which is not a technology or technical field, and the functioning of a computer (evaluation device) is not improved by using it to extract data and perform calculations. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Netzloff whose telephone number is (571)270-3109 and fax number is (571) 270-4109 and email is eric.netzloff@uspto.gov.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC R NETZLOFF/Primary Examiner, Art Unit 3688